COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Holly Dawn Ruthven v. D. Elaine Wike

Appellate case number:      01-22-00696-CV

Trial court case number: 22-CV-0969

Trial court:                122nd District Court of Galveston County

       A supplemental clerk’s record filed on October 14, 2022 shows that appellant filed a
statement of inability to afford the payment of costs on appeal in the trial court on June 1, 2022.
On November 10, 2022, appellant filed a motion to appeal as indigent. The Court issued an order
on November 17, 2022, requesting a supplemental clerk’s record containing any opposition to the
statement of inability and a trial court order, if any, concerning appellant’s inability to afford court
costs. A supplemental clerk’s record was filed on November 29, 2022 and it contained no
opposition or trial court order.
         Fees charged for the appellate record are governed by Rule 145. See TEX. R. APP. P.
20.1(a). Rule 145 requires a party to file a Statement of Inability to Afford Payment of Court Costs
if that party is unable to afford the costs for the filing of the appellate record. See TEX. R. CIV. P.
145(a)–(b). An appellant may not be required to pay costs for the appellate record except by order
of the trial court. See TEX. R. APP. P. 145(a). Moreover, a party who files a statement of inability
in the trial court is not required to pay appellate filing fees unless the trial court overruled the
party’s claim of indigence. See TEX. R. APP. P. 20(a)-(b).
        Because the clerk’s records contain no trial court order overruling appellant’s claim of
inability to afford court costs on appeal, appellant is not required to pay any costs on appeal.
Appellant’s motion to appeal as indigent is granted. The Clerk of the Court shall note in the
Court’s file that appellant is indigent.
        It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly__________
                    Acting individually  Acting for the Court


Date: __December 1, 2022______